ALLOWANCE
Claims 21-40 are allowed. Claims 1-20 remain canceled. 
This application is a continuation of 15/907237 filed 2/27/2018 now U.S. 10,977,429.
The Terminal disclaimer was approved on 3/10/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe training a machine learning model by using matrixes to exclude contact clauses and provide recommendations to the client device. A machine learning model is trained based on a first matrix having a first attribute and value associated with the presence of a clause of a document and also a second matrix with a second attribute and value associated with a presence of a clause of a document. The machine learning model determines correlations between the first and second attributes along with an indication of the presence of a clause. When a client device provides input to a first document the model processes the input to generate a recommendation to exclude a contract clause based on the clause presence in a second document sharing common attributes with the first document. The recommendation is then presented to the client device. The claims describe an improved technique that specifically trains machine learning model using matrixes and provides recommendations to client devices for the exclusion of contract clauses thereby improving its accuracy.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/24/2022